Citation Nr: 0423112	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (rheumatism).

2.  Entitlement to service connection for degenerative joint 
disease of both knees.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.

4.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1949.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO denied the veteran's claim of entitlement to service 
connection for "rheumatism."  However, in this decision and 
subsequent the Statement of the Case (SOC) of March 2003, the 
RO also determined that the veteran's current osteoporosis; 
and degenerative changes to his knees, cervical spine, and 
lumbar spine were not service-connected.  The veteran 
contended in his substantive appeal of March 2003 that all of 
these conditions were part of his claimed rheumatism.  In the 
latest Supplemental Statement of the Case (SSOC) issued in 
April 2004, the RO characterized the issue on appeal as 
"rheumatism (also degenerative joint disease of knees, 
marked osteoporosis, and degenerative disc disease of the 
cervical and lumbar spine)."  For purposes of clarification, 
the Board has recharacterized the issues on appeal as noted 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

At his hearing on appeal in June 2003, the veteran identified 
private medical treatment of his claimed disability that 
occurred in 1960.  These records have not been associated 
with the claims file.  On remand, the RO should specifically 
request that the veteran submit the appropriate release form 
and these records should be requested from the source.  See 
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2003).

The veteran has asserted that he suffered with rheumatism and 
multiple joint pain during his active military service.  He 
claims that he was hospitalized for these problems from 
December 1947 to March 1948 at the 10th General Hospital.  
The National Personnel Records Center informed VA in November 
1997 that the veteran's service records were unavailable and 
apparently were destroyed by a fire at its location in the 
early 1970s.  In March 2002, the RO requested that the 
National Archives and Records Administration (NARA) provide 
any hospitalization records from the identified facility.  
NARA responded in April 2002.  The researcher appears to 
identify the 10th General Hospital and refers the VA reviewer 
to an attachment.  However, part of the researcher's response 
is illegible.  The only attachment contained in the claims 
file was hospitalization records from the 11th General 
Hospital for March 14 and 15, 1947.  This document apparently 
lists individuals admitted to the hospital on those dates.  
The veteran's name is not included.

The Board finds that as the researcher's comments are partly 
illegible it cannot determine the relevance of the attached 
military hospital record to the veteran's current claim.  In 
fact, as the service record is for a hospital not identified 
by the veteran, VA, or the NARA researcher; and as the 
veteran's name is not listed on that attached medical record; 
this evidence raises the possibility that a clerical error 
has occurred.  That is, the possibility is raised that NARA 
attached the wrong hospital record to its response regarding 
the veteran's claim.  Under the circumstances, this claim 
must be remanded so that NARA can clarify its response and 
determine if any error exists regarding the submitted 
hospital record.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2003).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  

2.  The VBA AMC should contact the 
National Archives and Records 
Administration and resubmit a copy of 
VA's request (NA Form 13105 (REV. 8-95)) 
dated on March 14, 2002.  A copy of the 
attached 11th General Hospital record 
dated in March 14 and 15, 1947 should 
also be submitted.  NARA should be 
informed that its response dated on April 
20, 2002 is in part illegible and asked 
to clarify its researcher's comments.  It 
should also provide information on the 
relevance of the attached hospital record 
to the veteran's current claim.  If NARA 
determines that a clerical error has 
occurred with the attached submission, 
then NARA should be requested to conduct 
another search for any hospitalization 
records from the 10th General Hospital 
from December 1947 to March 1948.  If 
such records do not exist or otherwise 
are unavailable, NARA should be requested 
to so inform VA.  Any responses or 
evidence received from this request 
should be associated with the claims 
file.  

3.  The VBA AMC should contact the 
veteran and request that he complete and 
submit to VA the appropriate release form 
so that records can be obtained from the 
Dagupan City Provincial Hospital for 
treatment in 1960.  Thereafter, VA should 
request all medical evidence from the 
identified source.  All responses or 
evidence received from these requests 
should be associated with the claims 
file.  

4.  After the foregoing development has 
been accomplished, if it is determined 
that an examination and/or a medical 
opinion is necessary to make a decision 
on any of the claims, an examination 
and/or medical opinion should be 
accomplished, with review of the claims 
folder, appropriate diagnostic blood 
testing for the presence of rheumatoid 
arthritis, and any appropriate medical 
opinions. 

5.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




